               Case 1:18-cv-11884-JPO Document 31 Filed 02/06/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :   Case No. 1:18-cv-11884-JPO
                                      Plaintiff,                 :
                                                                 :   Judge Oetken
                             vs.                                 :
                                                                 :
                                                                 :
SOMCHAI SUKSAWATAMNUAY,                                          :
                                                                 :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                      FINAL DEFAULT JUDGMENT AND
         PERMANENT INJUNCTION AGAINST SOMCHAI SUKSAWATAMNUAY

               THIS CAUSE is before the Court on Plaintiff’s Motion for Final Default Judgment

    Against Somchai Suksawatamnuay (“Motion”). Having considered the Motion, being

    otherwise duly advised in the premises, and good cause appearing, the Court hereby

               FINDS:

          1.       The address of Plaintiff is:

                   30700 Russell Ranch Road, Suite 250,
                   Westlake Village, CA, 91362

                   The name and address of Defendant is:

                   Somchai Suksawatamnuay
                   250 East 54th Street
                   Apt. 33C
                   New York, NY. 10022

          2.       This Court has jurisdiction over the subject matter of this case and the parties.

          3.       Venue is proper in this District.

          4.       The Amended Complaint states claims for direct copyright infringement, in
            Case 1:18-cv-11884-JPO Document 31 Filed 02/06/20 Page 2 of 4



violation of 17 U.S.C. § 101, and contributory copyright infringement upon which relief may be

granted against Defendant.

       5.       Defendant has failed to plead or otherwise defend against Plaintiff’s Amended

Complaint in this action.

       6.       A Certificate of Default was issued as to Defendant on August 23, 2019.

       7.       Defendant is not an infant, incompetent person or in active military service.

       8.       By reason of default, Defendant has admitted the truth of the allegations in

Plaintiff’s Amended Complaint.

       9.       Under Count I of the Amended Complaint, Defendant is hereby found liable to

Plaintiff for willfully committing direct copyright infringement.

       10.      Defendant will continue to cause Plaintiff irreparable injury. Specifically, there is

an existing threat of continued violations of Plaintiff’s exclusive rights to reproduce, distribute,

perform and display the five (5) copyrighted works listed on Exhibit A attached hereto (the

“Works”) through Defendant’s use of the BitTorrent protocol to upload and download the Works

between and among peer users without authorization from Plaintiff.

       11.      There will be no injury to Defendant caused by entry of a permanent injunction

requiring Defendant to cease infringing Plaintiff’s Works.

       12.      Entry of a permanent injunction against Defendant “will not disserve the public

interest; in fact, to the contrary, it will protect copyrighted material and encourage compliance with

the Copyright Act.” Malibu Media, LLC v. Ofiesh, No. 1:16-CV-202 (FJS/DEP), 2017 U.S. Dist.

LEXIS 93463, at *8 (N.D.N.Y. June 19, 2017)

       13.      In accordance with Rule 65(d), Federal Rules of Civil Procedure, this Default

Judgment shall be binding upon Defendant and all other persons in active concert or participation



                                                  2
         Case 1:18-cv-11884-JPO Document 31 Filed 02/06/20 Page 3 of 4



with Defendant who receives actual notice of this Default Judgment.

       14.     Plaintiff has submitted a Declaration demonstrating that Plaintiff expended a total

    622
of $____.00 in costs, which amount this Court finds reasonable.

       Based on the foregoing findings, it is:

       ORDERED AND ADJUDGED that Defendant Somchai Suksawatamnuay:

   a) shall pay to Plaintiff the sum of $3,750.00 in statutory damages, as authorized under 17

       U.S.C. § 504(c)(1), and $622.00 costs, as authorized under 17 U.S.C. § 505, making a total

       of $4,372.00, for which let execution issue forthwith;

   b) shall pay to Plaintiff post-judgment interest at the current legal rate allowed and accruing

       under 28 U.S.C. § 1961 as of the date of this Default Judgment until the date of its

       satisfaction;

   c) be and hereby is enjoined from directly, contributorily or indirectly infringing Plaintiff’s

       rights under federal or state law in the Works, including, without limitation, by using the

       internet, BitTorrent or any other online media distribution system to reproduce (e.g.,

       download) or distribute the Works, or to make the Works available for distribution to the

       public, except pursuant to a lawful license or with the express authority or Plaintiff;

   d) Be and is hereby ordered to destroy all copies of Plaintiff’s works that the Defendant

       Somchai Suksawatamnuay has downloaded onto any computer hard drive or server without

       Plaintiff’s authorization, and shall destroy all copies of the Works transferred onto any

       physical medium or device in Defendant Somchai Suksawatamnuay’s possession, custody,

       or control; and,

   e) The Court shall retain jurisdiction over this action for six months or until the judgment is

       satisfied to entertain such further proceedings supplementary and to enter such further



                                                 3
  Case 1:18-cv-11884-JPO Document 31 Filed 02/06/20 Page 4 of 4



orders as may be necessary or appropriate to implement and enforce the provisions of this

Default Judgment.

DONE AND ORDERED this 6th day of                 February       , 2020.




                                       By:

                                              UNITED STATES DISTRICT JUDGE




                                        4
